



MAXIM INTEGRATED PRODUCTS, INC.
2008 EMPLOYEE STOCK PURCHASE PLAN


ENROLLMENT FORM AGREEMENT


1.
I hereby elect to participate in the Maxim Integrated Products, Inc. 2008
Employee Stock Purchase Plan (the “Plan”) and subscribe to purchase shares of
the Company’s Common Stock, in accordance with this Enrollment Form Agreement,
any special terms and conditions for my country 1 set forth in Appendix I
(attached to this Enrollment Form Agreement) and the Plan. Unless otherwise
defined herein, capitalized terms shall have the meaning ascribed to such terms
in the Plan.



2.
I hereby authorize payroll deductions from each paycheck in the amount I
specified in the online enrollment process through Morgan Stanley’s website
(from 1 to 25%, in increments of 1%) of my Eligible Compensation on each payday
during the Offer Period in accordance with the Plan.



3.
I understand that I will be deemed to have elected to participate and authorized
the same percentage of payroll deductions, and my participation in the Plan will
automatically remain in effect, from one Offer Period to the next in accordance
with my payroll deduction authorization, unless I withdraw from the Plan or my
employment status changes. To increase or reduce the rate of my payroll
deductions, I understand I will have to complete a new enrollment through Morgan
Stanley’s website during the Enrollment Period for the subsequent Offer Period,
and the change in my rate of payroll deductions will become effective only at
the beginning of the subsequent Offer Period.



4.
I understand that my payroll deductions shall be accumulated in a Payroll
Account in my name for the purchase of Shares on the Purchase Date at the
applicable purchase price as determined in Section 5 below (the “Purchase
Price”). I understand that unless I withdraw from an Offer Period or my
employment status changes, any accumulated payroll deductions will be used to
automatically exercise my right to purchase the number of whole Shares which the
balance of my Payroll Account will purchase on the Purchase Date by dividing the
balance of my Payroll Account by the Purchase Price.



5.
I understand that the Purchase Price for each Share shall be the lesser of (i)
85% of the Fair Market Value of such Shares on the Offer Date and (ii) 85% of
the Fair Market Value of such Shares on the Purchase Date.



6.
I acknowledge that the Plan and a prospectus relating to the Plan have been made
available to me. I understand that my participation in the Plan is in all
respects subject to the terms of the Plan.



7.
I acknowledge that, regardless of any action taken by the Company and/or, if
different, my employer (the “Employer”), the ultimate liability for any and all
income tax (including U.S., federal, state and local tax and/or non-U.S. tax),
social insurance, fringe benefit tax, payroll tax, payment on account or other
tax-related items related to my participation in the Plan and legally applicable
to me or deemed by the Company or the Employer in their reasonable discretion to
be an appropriate charge to me even if legally applicable to the Company or
Employer (“Tax-Related Items”) is and remains my responsibility and may exceed
the amount, if any, actually withheld by the Company or the Employer. I further
acknowledge that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of



For the purposes of this Agreement, the phrase “my country” refers to any
country whose laws and regulations apply to the participant during the relevant
time period, as determined by the Company at its sole discretion. I should speak
with my personal legal and tax advisor for more information as to which
countries this phrase may include, based on my specific circumstances.



--------------------------------------------------------------------------------





my participation in the Plan, including, but not limited to, the grant or
exercise of the right to purchase Shares, the purchase of Shares under the Plan,
the subsequent sale of Shares acquired under the Plan and the receipt of any
dividends; and (2) do not commit to and are under no obligation to structure the
terms of the grant or any aspect of the right to purchase Shares to reduce or
eliminate my liability for Tax-Related Items or achieve any particular tax
result. Further, if I am subject to tax in more than one jurisdiction, I
acknowledge that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, I will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, I authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy their withholding obligations with regard to all Tax-Related Items by
one or a combination of the following:
(a)
withholding from my wages or other cash compensation paid to me by the Company
and/or the Employer;

(b)
withholding from proceeds of the sale of Shares acquired upon exercise of the
right to purchase Shares either through a voluntary sale or through a mandatory
sale arranged by the Company (on my behalf pursuant to this authorization); or

(c)
withholding in Shares to be issued upon exercise of the right to purchase
Shares, provided, however, that if I am a Section 16 officer of the Company
under the Exchange Act and I am participating in the Non-423(b) Component, then
the obligation for Tax-Related Items will be satisfied by one or a combination
of methods (a) and (b) above.

The Company may withhold or account for Tax-Related Items by considering
applicable minimum statutory withholding amounts or other applicable withholding
rates in my country, including maximum applicable rates, in which case I may
receive a refund of any over-withheld amount in cash and will have no
entitlement to the Share equivalent. If the obligation for Tax-Related Items is
satisfied by withholding in Shares, for tax purposes, I am deemed to have been
issued the full number of Shares purchased upon exercise of the right to
purchase Shares, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items due as a result of any
aspect of my participation in the Plan.
Finally, I shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company and/or the Employer may be required to withhold as a
result of my participation in the Plan or the purchase of Shares that cannot be
satisfied by the means previously described. The Company may refuse to purchase
Shares on my behalf under the Plan and refuse to issue or deliver the Shares if
I fail to comply with my obligations in connection with the Tax-Related Items as
described in this Section 7.


8.
I understand that if I am a U.S. taxpayer (regardless of whether I am also
subject to tax in any other country) participating in the Code Section 423(b)
component of the Plan I should check with the Company to determine whether this
requirement applies to me. and I dispose of any Shares acquired under the Plan
before the later to occur of: (1) two years after the first day of the Offer
Period during which I purchased such Shares, and (2) one year after the Purchase
Date, then I will be treated for U.S. federal income tax purposes as having
received ordinary income at the time of such disposition in an amount equal to
the excess of the Fair Market Value of the Shares at the time such Shares were
purchased over the Purchase Price paid for the Shares, regardless of whether I
sold such Shares for a gain or a loss. In such circumstances, I hereby agree to
notify the Company in writing prior to the end of the calendar year in which any
Shares were disposed of and to make adequate provisions for Tax-Related Items
which arise upon the disposition of the Shares.



For the purposes of this Agreement, the phrase “my country” refers to any
country whose laws and regulations apply to the participant during the relevant
time period, as determined by the Company at its sole discretion. I should speak
with my personal legal and tax advisor for more information as to which
countries this phrase may include, based on my specific circumstances.



--------------------------------------------------------------------------------





9.
By completing the online enrollment process and participating in the Plan, I
understand, acknowledge and agree that:

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(b)the grant of rights to purchase Shares under the Plan is exceptional,
voluntary and does not create any contractual or other right to receive future
grants of rights to purchase Shares, or benefits in lieu of rights to purchase
Shares even if I am automatically receiving new rights to purchase Shares at the
end of each Offer Period absent a withdrawal;
(c)all decisions with respect to future rights to purchase Shares under the
Plan, if any, will be at the sole discretion of the Company;
(d)I am voluntarily participating in the Plan;
(e)the grant of rights to purchase Shares under the Plan, this Enrollment Form
Agreement and my participation in the Plan shall not create a right to
employment or be interpreted as forming or amending an employment or service
contract with the Company, and shall not interfere with my right or the right of
the Employer to terminate my employment relationship (if any) at any time;
(f)unless otherwise agreed with the Company, the right to purchase Shares and
the Shares purchased under the Plan, and the income from and value of same, are
not granted as consideration for, or in connection with, the service I may
provide as a director of a Subsidiary or Affiliate;
(g)the right to purchase Shares and any Shares purchased under the Plan, and the
income from and value of same, are not intended to replace any pension rights or
compensation;
(h)the right to purchase Shares and any Shares purchased under the Plan, and the
income from and value of same, are not part of normal or expected compensation
or salary for purposes of calculating any severance, resignation, termination,
redundancy, dismissal, end-of-service payments, holiday pay, bonuses,
long-service awards, variable compensation, pension or retirement or welfare
benefits or similar mandatory payments;
(i)the future value of the Shares underlying the rights to purchase Shares is
unknown, indeterminable and cannot be predicted with certainty;
(j)the value of the Shares purchase under the Plan may increase or decrease in
the future, even below the Purchase Price;
(k)no claim or entitlement to compensation or damages shall arise from
forfeiture of the rights to purchase Shares resulting from termination of
employment (regardless of the reason for the termination and whether or not such
termination is found to be invalid or in breach of employment laws in the
jurisdiction where I am employed or the terms of my employment agreement, if
any);
(l)in the event of termination of my employment relationship (regardless of the
reason for such termination and whether or not such termination is later found
to be invalid or in breach of employment laws in the jurisdiction where I am
providing services or the terms of my employment agreement, if any), my right to
purchase Shares under the Plan, if any, will terminate effective as of the date
that I am no longer actively providing services and will not be extended by any
notice period (e.g., my period of employment would not include any contractual
notice or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where I am employed or the terms of my
employment agreement, if any); the Committee shall have the exclusive discretion
to determine when I am no longer actively providing services for purposes of my
participation in the Plan (including whether I may still be considered actively
employed while on leave of absence);
(m)unless otherwise provided in the Plan or by the Company in its discretion,
the right to purchase Shares and the benefits under the Plan, if any, do not
create any entitlement to have the Plan or any right to purchase shares granted
thereunder, transferred to or assumed by another company or be exchanged, cashed
out or substituted, in connection with any corporate transaction affecting the
Shares; and


For the purposes of this Agreement, the phrase “my country” refers to any
country whose laws and regulations apply to the participant during the relevant
time period, as determined by the Company at its sole discretion. I should speak
with my personal legal and tax advisor for more information as to which
countries this phrase may include, based on my specific circumstances.



--------------------------------------------------------------------------------





(n)the following provisions apply only if I am providing services outside the
United     States:
(1)the right to purchase Shares and any Shares purchased under the Plan, and the
income and value of same, are not part of normal or expected compensation or
salary for any purposes; and
(2)neither the Company, nor the Employer nor any other Subsidiary or Affiliate
shall be liable for any foreign exchange rate fluctuation between my local
currency and the United States Dollar that may affect the value of the Shares or
any amounts due pursuant to the purchase of the Shares or the subsequent sale of
any Shares purchased under the Plan.


10.
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding my participation in the Plan, or my
acquisition or sale of the underlying Shares. I should consult with my own
personal tax, legal and financial advisors regarding my participation in the
Plan before taking any action related to the Plan.



11.
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
Enrollment Form Agreement and any other Plan materials by and among, as
applicable, the Employer, the Company and any other Subsidiary or Affiliate for
the exclusive purpose of implementing, administering and managing my
participation in the Plan.



I understand that the Company and the Employer may hold certain personal
information about me, including, but not limited to, my name, home address and
telephone number, email address, date of birth, social insurance, passport or
other identification number (e.g., resident registration number), salary,
nationality, job title, any shares or directorships held in the Company, details
of all rights to purchase Shares or any other entitlement to Shares or
equivalent benefits awarded, canceled, purchased, exercised, vested, unvested or
outstanding in my favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.


I understand that Data will be transferred to Morgan Stanley and its affiliates
or such other stock plan service provider the Company may have selected or may
select in the future, which is assisting in the implementation, administration
and management of the Plan. I understand that the recipients of the Data may be
located in the United States or elsewhere, and that the recipients’ country may
have different data privacy laws and protections than my country. I understand
that, if I reside outside the United States, I may request a list with the names
and addresses of any potential recipients of Data by contacting my local human
resources representative. I authorize the Company and any recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing my participation in the Plan, including any requisite transfer of
such Data to a broker, escrow agent or other third party with whom I may elect
to deposit any Shares purchased under the Plan.


I understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan. I understand that, if I
reside outside the United States, I may, at any time, view Data, request
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting my local human resources representative. Further, I
understand that I am providing the consents herein on a purely voluntary basis.
If I do not consent, or if I later seek to


For the purposes of this Agreement, the phrase “my country” refers to any
country whose laws and regulations apply to the participant during the relevant
time period, as determined by the Company at its sole discretion. I should speak
with my personal legal and tax advisor for more information as to which
countries this phrase may include, based on my specific circumstances.



--------------------------------------------------------------------------------





revoke my consent, my employment or service with the Employer will not be
affected; the only consequence of refusing or withdrawing my consent is that the
Company would not be able to grant the right to purchase Shares or other equity
awards to me, or administer or maintain such awards. Therefore, I understand,
that refusing or withdrawing my consent may affect my ability to exercise or
realize benefits from the right to purchase Shares or otherwise participate in
the Plan. I understand that for more information on the consequences of my
refusal to consent or withdrawal of consent, I may contact my local human
resources representative.


12.
Except as may be approved by the Committee, the right to purchase Shares under
the Plan is not transferable, except by will or by the laws of descent and
distribution, and is exercisable during my lifetime only by me.



13.
If I have received this Enrollment Form Agreement or any other document related
to the Plan translated into a language other than English and if the meaning of
the translated version is different from the English version, the English
version will control.



14.
I acknowledge that the Company may, in its sole discretion, decide to deliver
any documents related to current or future participation in the Plan by
electronic means. I hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an online or electronic
system established and maintained by the Company or a third party designated by
the Company.



15.
This grant of rights to purchase Shares and the provisions of this Enrollment
Form Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without regard to its conflict of law rules, as provided
in the Plan. For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by this grant of the
right to purchase Shares or this Enrollment Form Agreement, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of California
and agree that such litigation shall be conducted only in the courts of Santa
Clara County, California, or the federal courts for the United States for the
Northern District of California, and no other courts, where this grant is made
and/or to be performed.



16.
The provisions of this Enrollment Form Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.



17.
Notwithstanding any provisions in this Enrollment Form Agreement, the grant of
rights to purchase Shares and my participation in the Plan shall be subject to
any special terms and conditions for my country set forth in Appendix I
(attached to this Enrollment Form Agreement). Moreover, if I transfer residence
and/or employment to, or am considered a citizen or resident for local law
purposes of, one of the countries included in Appendix I, the special terms and
conditions for such country will apply to me, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. Appendix I constitutes part of
this Enrollment Form Agreement.



18.
The Company reserves the right to impose other requirements on my participation
in the Plan, on the right to purchase Shares and on any Shares acquired under
the Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require me to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.





For the purposes of this Agreement, the phrase “my country” refers to any
country whose laws and regulations apply to the participant during the relevant
time period, as determined by the Company at its sole discretion. I should speak
with my personal legal and tax advisor for more information as to which
countries this phrase may include, based on my specific circumstances.



--------------------------------------------------------------------------------





19.
I acknowledge that I may be subject to insider trading restrictions and/or
market abuse laws in applicable jurisdictions, including the United States and
my country, if different, which may affect my ability, directly or indirectly,
to acquire or sell, or attempt to sell, Shares or rights to Shares (e.g., rights
to purchase Shares) under the Plan during such times as I am considered to have
“inside information” regarding the Company (as defined by the laws in the
applicable jurisdiction) or the trade in Shares or the trade in rights to Shares
under the Plan. Any restrictions under these laws or regulations may be separate
from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. I acknowledge that it is my
responsibility to comply with any applicable restrictions, and that I should
speak to my personal advisor on this matter.



20.
I acknowledge that my country may have certain foreign asset and/or account
reporting requirements and/or exchange controls which may affect my ability to
acquire or hold Shares under the Plan or cash received from participating in the
Plan (including from any dividends received or sale proceeds arising from the
sale of Shares) in a brokerage or bank account outside my country. I may be
required to report such accounts, assets or transactions to the tax or other
authorities in my country. I also may be required to repatriate sale proceeds or
other funds received as a result of my participation in the Plan to my country
through a designated bank or broker and/or within a certain time after receipt.
I further acknowledge that it is my responsibility to be compliant with such
regulations, and that I should consult my personal legal advisor for any
details.



21.
I acknowledge that a waiver by the Company of breach of any provision of this
Enrollment Form Agreement shall not operate or be construed as a waiver of any
provision of this Enrollment Form Agreement, or of any subsequent breach by me
or any other participant.



By electronically agreeing to this Enrollment Form Agreement through the Morgan
Stanley website, I agree to all of the terms and conditions contained in this
Enrollment Form Agreement, any special terms and conditions for my country set
forth the Appendix I and in the Plan.



APPENDIX I
MAXIM INTEGRATED PRODUCTS, INC.
2008 EMPLOYEE STOCK PURCHASE PLAN


ENROLLMENT FORM AGREEMENT


SPECIAL TERMS AND CONDITIONS/NOTIFICATIONS
FOR NON-U.S. PARTICIPATING EMPLOYEES


Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Enrollment Form Agreement and the Plan.


Terms and Conditions


This Appendix I includes additional terms and conditions that govern your
participation in the Plan if you reside and/or work in one of the countries
listed herein.


If you are a citizen or resident of a country other than the one in which you
are currently residing and/or working, are considered a resident of another
country for local law purposes or transfer employment and/or residency between
countries after the Offer Date, the Company shall, in its sole discretion,
determine to what extent the additional terms and conditions included herein
will apply to you under these circumstances.


For the purposes of this Agreement, the phrase “my country” refers to any
country whose laws and regulations apply to the participant during the relevant
time period, as determined by the Company at its sole discretion. I should speak
with my personal legal and tax advisor for more information as to which
countries this phrase may include, based on my specific circumstances.



--------------------------------------------------------------------------------







Notifications


This Appendix I also includes information regarding exchange controls and
certain other issues of which you should be aware with respect to your
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of July 2017.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that you not rely on the information noted herein as the
only source of information relating to the consequences of your participation in
the Plan because the information may be out of date at the time the Shares are
purchased on your behalf or you sell Shares acquired under the Plan.


In addition, the information is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.


Finally, if you are a citizen or resident of a country other than the one in
which you are currently residing and/or working, are considered a resident of
another country for local law purposes or transfer employment and/or residency
between countries after the Offer Date, the information contained herein may not
be applicable in the same manner to you.
AUSTRIA


Terms and Conditions


Interest Waiver
By electing to participate in the Plan and agreeing to the Enrollment Form
Agreement, you unambiguously consent to waive your right to any interest arising
in relation to the payroll deductions taken from your Eligible Compensation in
connection with your participation in the Plan.


Notifications


Exchange Control Notification
If you hold Shares obtained through the Plan outside Austria (even if held
outside of Austria with an Austrian bank), you may be required to submit a
report to the Austrian National Bank as follows: (i) on a quarterly basis if the
value of the Shares as of any given quarter is equal to or greater than
€30,000,000; and (ii) on an annual basis if the value of the Shares as of
December 31 is equal to or greater than €5,000,000. The deadline for filing the
quarterly report is the 15th day of the month following the end of the
respective quarter. The deadline for filing the annual report is January 31 of
the following year.


When Shares are sold or cash dividends received, there may be exchange control
obligations if the cash proceeds are held outside Austria. If the transaction
volume of all cash accounts abroad is equal to or greater than €10,000,000, the
movements and the balance of all accounts must be reported monthly, as of the
last day of the month, on or before the 15th day of the following month. If the
transaction value of all cash accounts abroad is less than €10,000,000, no
ongoing reporting requirements apply.


CANADA


Terms and Conditions


Nature of Grant. This provision replaces Section 9(l) of the Enrollment Form
Agreement:




For the purposes of this Agreement, the phrase “my country” refers to any
country whose laws and regulations apply to the participant during the relevant
time period, as determined by the Company at its sole discretion. I should speak
with my personal legal and tax advisor for more information as to which
countries this phrase may include, based on my specific circumstances.



--------------------------------------------------------------------------------





(l)    in the event of termination of my employment relationship (regardless of
the reason for such termination and whether or not such termination is later
found to be invalid or in breach of employment laws in the jurisdiction where I
am providing services or the terms of my employment agreement, if any), my right
to purchase Shares under the Plan, if any, will terminate effective as of the
date that is the earlier of (1) the date on which my employment relationship is
terminated; (2) the date I receive written notice of termination of my
employment relationship from the Employer; or (3) the date I am no longer
actively employed, regardless of any notice period or period of pay in lieu of
such notice required under applicable employment laws in the jurisdiction where
I am employed (including, but not limited to, statutory law, regulatory law
and/or common law); the Committee shall have the exclusive discretion to
determine when I am no longer actively employed for purposes of may
participation in the Plan (including whether I may still be considered actively
employed while on leave of absence).
The following provisions will apply if you are a resident of Quebec:


Language Consent. The parties acknowledge that it is their express wish that
this Enrollment Form Agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis donnés et procédures judiciaries
exécutés, donnés ou intentées en vertu de, ou liés directement ou indirectement,
à la présente convention.


Data Privacy. The following provision supplements Section 11 of the Enrollment
Form Agreement:


You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration and operation of the Plan. You
further authorize the Company, the Employer and/or any other Subsidiary or
Affiliate, and Morgan Stanley to disclose and discuss the Plan with their
advisors. You also authorize the Company, the Employer and/or any other
Subsidiary or Affiliate to record such information and to keep such information
in your employment file.
Notifications


Securities Law Notification. You may not be permitted to sell within Canada the
Shares acquired under the Plan. You may only be permitted to sell Shares
acquired under the Plan through the designated broker appointed under the Plan,
if any, provided the resale of Shares acquired under the Plan takes place
outside of Canada through the facilities of a stock exchange on which the Shares
are listed. Currently the Shares are listed on the Nasdaq Global Select Market
in the United States of America.


Foreign Asset/Account Reporting Notification. Foreign specified property,
including shares, rights to purchase shares, and other rights to receive shares
(e.g., stock options, restricted stock units) of a non-Canadian company held by
a Canadian resident must generally be reported annually on a Form T1135 (Foreign
Income Verification Statement) if the total cost of such employee’s foreign
assets exceeds C$100,000 at any time during the year. Thus, the rights to
purchase Shares under the Plan must be reported, generally at nil cost, if the
$100,000 cost threshold is exceeded because you hold other foreign property.
When Shares are acquired, their cost generally is the adjusted cost base (“ACB”)
of the Shares. The ACB would ordinarily equal the fair market value of the
Shares at the time of acquisition, but if you own other Shares, this ACB may
have to be averaged with the ACB of the other Shares.




For the purposes of this Agreement, the phrase “my country” refers to any
country whose laws and regulations apply to the participant during the relevant
time period, as determined by the Company at its sole discretion. I should speak
with my personal legal and tax advisor for more information as to which
countries this phrase may include, based on my specific circumstances.



--------------------------------------------------------------------------------





CHINA


Terms and Conditions
The following terms and conditions will be applicable to you to the extent that
the Company, in its discretion, determines that your participation in the Plan
will be subject to exchange control restrictions in the People’s Republic of
China (“PRC”), as implemented by the PRC State Administration of Foreign
Exchange (“SAFE”).
SAFE Approval Requirement. Notwithstanding anything to the contrary in the
Enrollment Form Agreement or the Plan, no Shares will be purchased on your
behalf unless and until all necessary exchange control or other approvals with
respect to the Plan have been obtained from SAFE (“SAFE Approval”) and provided
such SAFE Approval is maintained through each Purchase Date. In the event that
SAFE Approval has not been obtained or is not maintained prior to any Purchase
Date(s), the Company will return contributions credited to your account during
the Offer Period, but not used to purchase Shares, to you without interest.
However, in such case, your participation in the Plan will continue, unless you
otherwise withdraw from or become ineligible to participate in the Plan, unless
the Company, in its sole discretion, determines to terminate the offering of the
Plan in the PRC.
Required Sale of Shares. Due to exchange control laws in the PRC, the Company
may require that any Shares acquired under the Plan be immediately sold. The
Company is authorized to instruct Morgan Stanley or such other broker as may be
selected by the Company to assist with the mandatory sale of such Shares (on
your behalf pursuant to this authorization), and you expressly authorize such
broker to complete the sale of such Shares. In this regard, you agree to sign
any agreements, forms and/or consents that may be reasonably requested by the
Company (or the Company’s designated broker) to effectuate the sale of the
Shares (including, without limitation, with respect to the transfers of the
proceeds and other exchange control matters noted below) and otherwise cooperate
with the Company on such matters, provided that you will not be permitted to
exercise any influence over how, when or whether the sales occur. You
acknowledge that Morgan Stanley or such other designated broker as may be
selected by the Company is under no obligation to arrange for the sale of the
Shares at any particular price.
Alternatively, if the Company, in its discretion, does not exercise its right to
require the automatic sale of Shares purchased under the Plan, as described in
the preceding paragraph, any Shares you acquire under the Plan must be sold no
later than six months from the date your employment terminates (and measured as
described in Section 9(l) of the Enrollment Form Agreement) or within any other
such time frame as may be permitted by the Company or required by SAFE. Any
Shares acquired by you under the Plan that have not been sold within six months
of the date you are no longer employed or providing services for the Company or
a Subsidiary or Affiliate shall be automatically sold by Morgan Stanley or such
other broker as may be selected by the Company pursuant to this authorization
and subject to the terms of the preceding paragraph. Upon the sale of the
Shares, the Company agrees to pay the cash proceeds from the sale (less any
applicable Tax-Related Items, brokerage fees and commissions) to you in
accordance with applicable exchange control laws and regulations including, but
not limited to, the restrictions set forth under the “Exchange Control
Requirements” section immediately below.
Dividend Reinvestment. In the event that you acquire Shares under the Plan and
in the event that the Company, in its discretion, declares payment of any cash
dividends on such Shares, you acknowledge and agree that the Company, Morgan
Stanley and/or any other designated broker may use such cash dividends to
automatically purchase additional Shares to be issued into your brokerage
account. Any additional Shares acquired pursuant to the preceding sentence are
subject to the same exchange control requirements as other Shares you may hold.
Any cash dividends not used to purchase Shares or pay associated costs (e.g.,
broker


For the purposes of this Agreement, the phrase “my country” refers to any
country whose laws and regulations apply to the participant during the relevant
time period, as determined by the Company at its sole discretion. I should speak
with my personal legal and tax advisor for more information as to which
countries this phrase may include, based on my specific circumstances.



--------------------------------------------------------------------------------





fees) will be immediately repatriated to China pursuant to the procedures set by
the Company in compliance with SAFE requirements.
Exchange Control Requirements. You understand and agree that, due to exchange
control laws in China, you will be required to immediately repatriate to China
the cash proceeds from the sale of Shares or any dividends paid on such Shares.
You further understand that, under local law, such repatriation of the cash
proceeds will need to be effected through a special exchange control account
established by the Company, the Employer or another Subsidiary or Affiliate, and
you hereby consent and agree that the proceeds from the sale of Shares will be
transferred to such special account prior to being delivered to you. You also
understand that the Company will deliver the proceeds to you as soon as
possible, but there may be delays in distributing the funds to you due to
exchange control requirements in China. The proceeds may be paid in U.S. dollars
or local currency, at the Company’s discretion. If the proceeds are paid in U.S.
dollars, you understand that you may be required to open a U.S. Dollar bank
account in China into which the proceeds can be deposited. If the proceeds are
converted to local currency, you acknowledge that the Company is under no
obligation to secure any particular currency conversion rate, and that it may
face delays in converting the proceeds to local currency. You will bear the risk
of any currency conversion rate fluctuation between the date that the Shares are
sold and the date of conversion of the proceeds to local currency.
You agree to comply with any other requirements imposed by the Company in the
future in order to facilitate compliance to the exchange control requirements in
China.
GERMANY


Notifications


Exchange Control Notification. Cross-border payments in excess of €12,500 must
be reported monthly the German Federal Bank. From September 2013, the German
Federal Bank no longer will accept reports in paper form and all reports must be
filed electronically. The electronic “General Statistics Reporting Portal”
(Allgemeines Meldeportal Statistik) can be accessed on the German Federal Bank’s
website: www.bundesbank.de. In the event that German residents make or receive a
payment in excess of this amount, they are responsible for complying with
applicable reporting requirements. In addition, in the unlikely event that
German residents hold shares exceeding 10% of the total capital or voting rights
of a foreign company (such as the Company), they must report holdings in the
company on an annual basis.


INDIA


Terms and Conditions


Quick Sale Program. You acknowledge and understand that immediately following
the issuance of Shares on the Purchase Date, such Shares will be sold under the
Quick Sale Program, which is described in detail in Appendix II. You may opt-out
of or withdraw from the Quick Sale Program by following the instructions in
Appendix II.




For the purposes of this Agreement, the phrase “my country” refers to any
country whose laws and regulations apply to the participant during the relevant
time period, as determined by the Company at its sole discretion. I should speak
with my personal legal and tax advisor for more information as to which
countries this phrase may include, based on my specific circumstances.



--------------------------------------------------------------------------------





Notifications


Exchange Control Notification. Indian residents must repatriate to India and
convert into local currency any proceeds from the sale of Shares within 90 days
of receipt and any dividends received in relation to Shares within 180 days of
receipt, or within such other period of time prescribed under applicable
regulations. You will receive a foreign inward remittance certificate (“FIRC”)
from the bank where the foreign currency is deposited and should retain the FIRC
as evidence of the repatriation of funds in the event the Reserve Bank of India
or the Employer requests proof of repatriation. It is your responsibility to
comply with the applicable exchange control laws in India.


Foreign Asset/Account Reporting Notification. Indian residents are required to
declare in their annual tax returns (a) any foreign assets they hold and (b) any
foreign bank accounts for which they have signing authority.


IRELAND


Terms and Conditions


Tax Withholding. This provision supplements Section 7 of the Enrollment Form
Agreement:


As a condition of your participation in the Plan, you authorize the Company
and/or the Employer to withhold Tax-Related Items arising in Ireland at the time
you exercise your right to purchase Shares, regardless of the fact that such
withholding may not be required by law. You further acknowledge and agree that
the Company or the Employer may accomplish such withholding by any one or any
combination of the methods described in Section 7 of the Enrollment Form
Agreement. Notwithstanding this provision, you acknowledge and agree that,
should the Company or the Employer fail to withhold Tax-Related Items for any or
no reason, it remains your obligation to satisfy all Tax-Related Items and
neither the Company nor the Employee will be liable for your failure to satisfy
such obligations.


Notifications


Director Notification. Directors of an Irish Subsidiary or Affiliate are subject
to certain notification requirements under the Companies Act, 1990. Among these
requirements is an obligation to notify the Irish Subsidiary or Affiliate in
writing upon receiving or disposing of an interest in the Company (e.g., a right
to purchase Shares, Shares) representing more than 1% of the Company’s voting
share capital, upon becoming a director of the Company if such an interest
exists at the time, or upon becoming aware of the event giving rise to the
notification requirement. These notification requirements also apply to a shadow
director (i.e., an individual who is not on the Board of Directors of the Irish
Subsidiary or Affiliate but who has sufficient control so that the Board of
Directors of the Irish Subsidiary acts in accordance with the “directions or
instructions” of the individual) or a secretary of the Irish Subsidiary or
Affiliate, and with respect to the interests of a director’s, shadow director’s
or secretary’s spouse or minor children (whose interests will be attributed to
the director, shadow director or secretary).


ITALY


Terms and Conditions


Data Privacy. This provision replaces in its entirety Section 11 of the
Enrollment Form Agreement:


I understand that the Employer, the Company and any other Subsidiary or
Affiliate may hold certain personal information about me, including my name,
home address and telephone number, email address,


For the purposes of this Agreement, the phrase “my country” refers to any
country whose laws and regulations apply to the participant during the relevant
time period, as determined by the Company at its sole discretion. I should speak
with my personal legal and tax advisor for more information as to which
countries this phrase may include, based on my specific circumstances.



--------------------------------------------------------------------------------





date of birth, social insurance (to the extent permitted under Italian law),
passport or other identification number, salary, nationality, job title, any
shares or directorships held in the Company, details of the Plan or any other
entitlement to Shares or equivalent benefits awarded, canceled, purchased,
exercised, vested, unvested or outstanding in my favor (“Data”), for the
exclusive purpose of implementing, administering and managing my participation
in the Plan.


I also understand that providing the Company with Data is necessary for the
performance of the Plan and that my refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
my ability to participate in the Plan. The Controller of personal data
processing is Maxim Integrated Products, Inc., with registered offices at 160
Rio Robles, San Jose, California 95134, U.S.A., and, pursuant to D.lgs 196/2003,
its representative in Italy is the Employer in Italy.


I understand that my Data will not be publicized, but it may be transferred to
Morgan Stanley and other financial institutions or brokers involved in the
management and administration of the Plan. I further understand that the Company
and/or its Subsidiaries and Affiliates will transfer Data amongst themselves as
necessary for the purpose of implementation, administration and management of my
participation in the Plan, and that the Subsidiaries and Affiliates may each
further transfer Data to third parties assisting the Company in the
implementation, administration and management of the Plan, including any
requisite transfer of Data to a broker, escrow agent or other third party with
whom I may elect to deposit any Shares acquired under the Plan. Such recipients
may receive, possess, use, retain and transfer Data in electronic or other form,
for the purposes of implementing, administering and managing my participation in
the Plan. I understand that these recipients may be located in the European
Economic Area, or elsewhere, such as the U.S. Should the Company exercise its
discretion in suspending all necessary legal obligations connected with the
management and administration of the Plan, it will delete my Data as soon as it
has accomplished all the necessary legal obligations connected with the
management and administration of the Plan.


I understand that Data processing related to the purposes specified above shall
take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data are collected and with
such confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.


The processing activity, including communication, the transfer of my Data
abroad, including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require my consent thereto
as the processing is necessary to performance of contractual obligations related
to implementation, administration and management of the Plan. I understand that,
pursuant to Section 7 of the Legislative Decree no. 196/2003, I have the right
to, including but not limited to, access, delete, update, ask for rectification
of my Data and cease, for legitimate reason, the Data processing. Furthermore, I
am aware that my Data will not be used for direct marketing purposes. In
addition, Data provided can be reviewed and questions or complaints can be
addressed by contacting the Company or the Employer.


Plan Document Acknowledgment. By participating in the Plan, you acknowledge that
you have received a copy of the Plan and the Enrollment Form Agreement and have
reviewed the Plan and the Enrollment Form Agreement in their entirety and fully
understand and accept all provisions of the Plan and the Enrollment Form
Agreement. You further acknowledge that you have read and specifically and
expressly approve the Sections of the Enrollment Form Agreement addressing (i)
payroll deductions (Section 2), (ii) responsibility for taxes (Section 7), (iii)
nature of grant (Section 9), (iv) language (Section 13), (v) electronic delivery
(Section 14), (vi) governing law and venue (Section 15), (vii) imposition of
other requirements (Section 18), and (viii) the Data Privacy section, as set
forth above.


For the purposes of this Agreement, the phrase “my country” refers to any
country whose laws and regulations apply to the participant during the relevant
time period, as determined by the Company at its sole discretion. I should speak
with my personal legal and tax advisor for more information as to which
countries this phrase may include, based on my specific circumstances.



--------------------------------------------------------------------------------







Notifications


Foreign Asset/Account Reporting Notification. Italian residents who, during any
fiscal year, hold investments or financial assets outside of Italy (e.g., cash,
Shares) which may generate income taxable in Italy (or who are the beneficial
owners of such an investment or asset even if not directly holding the
investment or asset), are required to report such investments or assets on the
annual tax return for such fiscal year (on UNICO Form, RW Schedule, or on a
special form if not required to file a tax return).


Foreign Financial Asset Tax Notification. The value of any Shares (and certain
other foreign assets) an Italian resident holds outside Italy may be subject to
a foreign financial assets tax. The taxable amount is equal to the fair market
value of the Shares on December 31 or on the last day the Shares were held (the
tax is levied in proportion to the number of days the Shares were held over the
calendar year). The value of financial assets held abroad must be reported in
Form RM of the annual tax return.


JAPAN


Notifications


Foreign Asset/Account Reporting Notification. Japanese residents are required to
report details of any assets (including any Shares acquired under the Plan) held
outside of Japan as of December 31st of each year, to the extent such assets
have a total net fair market value exceeding ¥50,000,000. You should consult
with your personal tax advisor as to whether the reporting obligation applies to
you and whether you will be required to include details of any cash, rights to
purchase Shares under the Plan or Shares held by you in the report.


KOREA


Terms and Conditions


Tax Withholding. This provision supplements Section 7 of the Enrollment Form
Agreement:


As a condition of your participation in the Plan, you authorize the Company
and/or the Employer to withhold Tax-Related Items arising in Korea at the time
you exercise your right to purchase Shares, regardless of the fact that such
withholding may not be required by law. You further acknowledge and agree that
the Company or the Employer may accomplish such withholding by any one or any
combination of the methods described in Section 7 of the Enrollment Form
Agreement. Notwithstanding this provision, you acknowledge and agree that,
should the Company or the Employer fail to withhold Tax-Related Items for any or
no reason, it remains your obligation to satisfy all Tax-Related Items and
neither the Company nor the Employee will be liable for your failure to satisfy
such obligations.


Power of Attorney. You understand that, by electronically agreeing to the
Enrollment Form Agreement through the Morgan Stanley website, you provide the
Company with the attached Power of Attorney and agree to all of the terms and
conditions described therein. You further understand that the Company may
request that you print, sign and return the attached Power of Attorney if the
Company determines it is necessary in order for you to participate in the Plan.
If so requested, you agree to provide a signed hard copy of the attached Power
of Attorney to the Company without delay.




For the purposes of this Agreement, the phrase “my country” refers to any
country whose laws and regulations apply to the participant during the relevant
time period, as determined by the Company at its sole discretion. I should speak
with my personal legal and tax advisor for more information as to which
countries this phrase may include, based on my specific circumstances.



--------------------------------------------------------------------------------





Notifications


Foreign Asset/Account Reporting Notification. Korean residents are required to
declare foreign accounts (i.e., non-Korean bank accounts, brokerage accounts,
etc.) to the Korean tax authorities if the monthly balance of such accounts
exceeds a certain limit (currently KRW 1 billion or an equivalent amount in
foreign currency) on any month-end date during a calendar year. Korean residents
should consult with their personal tax advisor to determine whether the country
in which they hold foreign accounts have entered into an IGA with Korea.


(Power of Attorney on next page - please use the form for your specific
Employer)


For the purposes of this Agreement, the phrase “my country” refers to any
country whose laws and regulations apply to the participant during the relevant
time period, as determined by the Company at its sole discretion. I should speak
with my personal legal and tax advisor for more information as to which
countries this phrase may include, based on my specific circumstances.



--------------------------------------------------------------------------------







Power of Attorney
(For Employees of Maxim Integrated Product Korea Inc.)




KNOW ALL MEN BY THESE PRESENTS:    


That I, ____________________, an employee working for Maxim Integrated Products
Korea Inc., a company organized under the laws of the Republic of Korea with
principal offices at 1st & 3rd Floors, M Tower 154-11, Samsung-dong, Gangnam-gu,
Seoul, Democratic People’s Republic of Korea, do hereby appoint
attorney-in-fact, Maxim Integrated Products Korea Inc., through its duly
appointed representative, with full power and authority to do the following:


1.    To prepare, execute and file any report/application and all other
documents required for implementation of the Maxim Integrated Products, Inc.
2008 Employee Stock Purchase Plan (the “Plan”) in Korea;
2.    To take any action that may be necessary or appropriate for implementation
of the Plan with the competent Korean authorities, including but not limited to
the transfer of my payroll deductions through a foreign exchange bank; and


3.    To constitute and appoint, in its place and stead, and as its substitute,
one or more representatives, with power of revocation.


I hereby ratify and confirm as my own act and deed all that such representative
may do or cause to be done by virtue of this instrument.




IN WITNESS WHEREOF, I have caused this Power of Attorney to be executed in my
name this _____ day of ___________, 20__.




By:     ________________________
(Signature)Power of Attorney
(For Employees of Maxim Integrated Products International Sales Limited, Korean
Branch)




KNOW ALL MEN BY THESE PRESENTS:    


That I, ____________________, an employee working for Maxim Integrated Products
International Sales Limited, Korean Branch, a company organized under the laws
of the Republic of Korea with principal offices at 505 Korea City Air Terminal,
I 59-6 Samsung-dong, Gangnam-gu, Seoul, Democratic People’s Republic of Korea,
do hereby appoint attorney-in-fact, Maxim Integrated Products International
Sales Limited, Korean Branch, through its duly appointed representative, with
full power and authority to do the following:


1.    To prepare, execute and file any report/application and all other
documents required for implementation of the Maxim Integrated Products, Inc.
2008 Employee Stock Purchase Plan (the “Plan”) in Korea;


For the purposes of this Agreement, the phrase “my country” refers to any
country whose laws and regulations apply to the participant during the relevant
time period, as determined by the Company at its sole discretion. I should speak
with my personal legal and tax advisor for more information as to which
countries this phrase may include, based on my specific circumstances.



--------------------------------------------------------------------------------





2.    To take any action that may be necessary or appropriate for implementation
of the Plan with the competent Korean authorities, including but not limited to
the transfer of my payroll deductions through a foreign exchange bank; and


3.    To constitute and appoint, in its place and stead, and as its substitute,
one or more representatives, with power of revocation.


I hereby ratify and confirm as my own act and deed all that such representative
may do or cause to be done by virtue of this instrument.




IN WITNESS WHEREOF, I have caused this Power of Attorney to be executed in my
name this _____ day of ___________, 20__.




By:     ________________________
(Signature)


NETHERLANDS


Terms and Conditions


Labor Law Acknowledgment. By enrolling in the Plan, you acknowledge that the
right to purchase Shares and the Shares purchased under the Plan are intended as
an incentive to remain employed with the Employer and are not intended as
remuneration for labor performed.


Notifications


exhibit.jpg [exhibit.jpg]




PHILIPPINES


Terms and Conditions


Issuance of Shares. You acknowledge and understand that, if the issuance of
Shares on the Purchase Date does not comply with all applicable Philippines
securities laws, Shares will not be purchased on your behalf. In particular,
Shares will not be purchased on your behalf unless and until the Philippines
Securities and Exchange Commission authorizes the issuance of Shares under the
Plan by approving the Company’s request for exemption (or exemption renewal, as
applicable) from the securities registration requirement.


Quick Sale Program. You acknowledge and understand that immediately following
the issuance of Shares on the Purchase Date, such Shares will be sold under the
Quick Sale Program, which is described in detail in Appendix II. You may opt-out
of or withdraw from the Quick Sale Program by following the instructions in
Appendix II.


Notifications


For the purposes of this Agreement, the phrase “my country” refers to any
country whose laws and regulations apply to the participant during the relevant
time period, as determined by the Company at its sole discretion. I should speak
with my personal legal and tax advisor for more information as to which
countries this phrase may include, based on my specific circumstances.



--------------------------------------------------------------------------------







Securities Law Information. This offer of rights to purchase Shares is being
made pursuant to an exemption from registration under Section 10.2 of the
Philippines Securities Regulation Code that has been approved by the Philippines
Securities and Exchange Commission. You should be aware of the risks of
participating in the Plan, which include (without limitation) the risk of
fluctuation in the price of Shares on the Nasdaq Global Select Market and the
risk of currency fluctuations between the United States Dollar (“U.S. Dollar”)
and your local currency. In this regard, you should note that the value of any
Shares you may acquire under the Plan may decrease, and fluctuations in foreign
exchange rates between you local currency and the U.S. Dollar may affect the
value of the right to purchase Shares, or any amounts due to you upon the
subsequent sale of Shares acquired under the Plan. The Company is not making any
representations, projections or assurances about the value of Shares now or in
the future.


For further information on risk factors impacting the Company’s business that
may affect the value of Shares, you should refer to the risk factors discussion
in the Company’s Annual Report on Form 10-K and Quarterly Reports on Form 10-Q,
which are filed with the U.S. Securities and Exchange Commission and are
available online at www.sec.gov, as well as on the Company’s website at
http://www.maximintegrated.com. In addition, you may receive, free of charge, a
copy of the Company’s Annual Report, Quarterly Reports or any other reports,
proxy statements or communications distributed to the Company’s stockholders by
contacting the Stock Administration Department at the address below:


Stock Administration
Maxim Integrated Products, Inc.
160 Rio Robles Drive
San Jose, CA 95134
United States of America
Phone: +1 (408) 604-1000


The sale or disposal of Shares acquired under the Plan may be subject to certain
restrictions under Philippines securities laws. Those restrictions should not
apply if the offer and resale of the Shares takes place outside of the
Philippines through the facilities of a stock exchange on which the Shares are
listed. The Shares are currently listed on the Nasdaq Global Select Market in
the United States of America.


SINGAPORE


Notifications


Securities Law Notification. The grant of rights to purchase Shares under the
Plan is being made pursuant to the “Qualifying Person” exemption under section
273(1)(f) of the Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”) and
is not made with a view to the rights to purchase Shares or the underlying
Shares being subsequently offered for sale to any other party. The Plan has not
been and will not be lodged or registered as a prospectus with the Monetary
Authority of Singapore. You should note that the purchase rights are subject to
section 257 of the SFA and you will not be able to make (i) any subsequent sale
of the Shares in Singapore or (ii) any offer of such subsequent sale of the
Shares subject to the purchase rights in Singapore, unless such sale or offer is
made after six months from the date the rights to purchase Shares are granted or
pursuant to the exemptions under Part XIII Division (1) Subdivision (4) (other
than section 280) of the SFA.


Chief Executive Officer and Director Notification Requirement. The Chief
Executive Officer (“CEO”) and directors (including alternate, substitute,
associate and shadow directors) of a Singapore Subsidiary or Affiliate,
regardless of whether Singapore residents and/or employed in Singapore, are
subject to certain


For the purposes of this Agreement, the phrase “my country” refers to any
country whose laws and regulations apply to the participant during the relevant
time period, as determined by the Company at its sole discretion. I should speak
with my personal legal and tax advisor for more information as to which
countries this phrase may include, based on my specific circumstances.



--------------------------------------------------------------------------------





notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify such entity in writing within two
business days of any of the following events: (i) the acquisition or disposal of
an interest in the Company or any Subsidiary or Affiliate (e.g., rights to
purchase Shares under the ESPP; Shares), (ii) any change in previously-disclosed
interests (e.g., sale of Shares), or (iii) becoming the CEO, a director, an
associate director or a shadow director of a Subsidiary or Affiliate in
Singapore, if the individual holds such an interest at that time.


TAIWAN


Notifications


Securities Law Notification. The offer of participation in the Plan is available
only for employees of the Company, the Employer and/or any other Subsidiary or
Affiliate. The offer of participation in the Plan is not a public offer of
securities by a Taiwanese company.


Exchange Control Notification. Taiwanese residents may remit foreign currency
(including proceeds from the sale of Shares or the receipt of any dividends)
into Taiwan up to US$5,000,000 per year without justification. If the
transaction amount is TWD500,000 or more in a single transaction, Taiwanese
residents must submit a Foreign Exchange Transaction Form and also provide
supporting documentation to the satisfaction of the remitting bank.


THAILAND


Terms and Conditions


Quick Sale Program. You acknowledge and understand that immediately following
the issuance of Shares on the Purchase Date, such Shares will be sold under the
Quick Sale Program, which is described in detail in Appendix II. You may opt-out
of or withdraw from the Quick Sale Program by following the instructions in
Appendix II.


Consent to Transfer Funds. You hereby authorize the Employer or any other
Subsidiary or Affiliate to remit your payroll deductions accumulated under the
Plan, on your behalf, to the United States of America, to purchase Shares under
the Plan. Further, by participating in the Plan, you agree to execute any
consents that may be required to effect the transfer of your accumulated payroll
deductions to the Company for the purchase of Shares under the Plan, promptly
upon request of the Company.


Notifications


Exchange Control Notification. If proceeds from the sale of Shares or the
receipt of dividends equal or exceed US$50,000 in a single transaction, Thai
residents are required to repatriate such proceeds to Thailand immediately upon
receipt. The funds must be converted into Thai Baht or deposited into a foreign
currency account in Thailand within 360 days of remittance into Thailand. Thai
residents will be required to provide information associated with the source of
such income on the Foreign Exchange Transaction Form to the Bank of Thailand
authorized agent for reporting to an exchange control officer. Because exchange
control regulations change frequently and without notice, you should consult
your personal tax advisor before selling Shares to ensure compliance with
current regulations. You are responsible for ensuring compliance with all
exchange control laws in Thailand, and neither the Company, nor the Employer nor
any other Subsidiary or Affiliate will be liable for any fines or penalties
resulting from your failure to comply with applicable laws.




For the purposes of this Agreement, the phrase “my country” refers to any
country whose laws and regulations apply to the participant during the relevant
time period, as determined by the Company at its sole discretion. I should speak
with my personal legal and tax advisor for more information as to which
countries this phrase may include, based on my specific circumstances.



--------------------------------------------------------------------------------





TURKEY


Notifications


Securities Law Notification. Pursuant to Turkish securities law, selling Shares
acquired under the Plan within Turkey is not permitted. The Shares are currently
traded on the Nasdaq Global Select Market, which is located outside of Turkey,
under the Ticker “MXIM” and the Shares may be sold through that exchange.


Financial Intermediary Requirement Notification. Pursuant to Decree No. 32 on
the Protection of the Value of the Turkish Currency and Communiqué No.
2008-32/34 on Decree No. 32, any activity related to investments in foreign
securities (e.g., the sale of Shares acquired under the Plan) must be conducted
through a bank or financial intermediary institution licensed by the Turkish
Capital Markets Board and should be reported to the Turkish Capital Markets
Board. It is solely your responsibility to comply with this requirement and you
should contact a personal legal advisor for further information regarding your
obligations in this respect.


UNITED KINGDOM


Terms and Conditions


Tax Acknowledgment. The following provisions supplement Section 7 of the
Enrollment Form Agreement:


Without limitation to Section 7 of the Enrollment Form Agreement, you agree that
you are liable for all Tax-Related Items and hereby covenant to pay all such
Tax-Related Items as and when requested by the Company or the Employer or by Her
Majesty’s Revenue and Customs (“HMRC”) (or any other tax authority or any other
relevant authority). You also agree to indemnify and keep indemnified the
Company and the Employer against any taxes that they are required to pay or
withhold on your behalf or have paid or will pay to HMRC (or any other tax
authority or any other relevant authority).


Notwithstanding the forgoing, if you are an executive officer or director of the
Company (within the meaning of Section 13(k) of the Exchange Act), you
acknowledge that you may not be able to indemnify the Company or the Employer
for the amount of any income tax not collected from or paid by you, as it may be
considered a loan. In this case, the amount of any income tax not collected
within ninety (90) days of the end of the U.K. tax year in which the event
giving rise to the Tax-Related Item(s) occurs may constitute a benefit to you on
which additional income tax and National Insurance contributions (“NICs”) may be
payable. You will be responsible for reporting and paying any income tax due on
this additional benefit directly to HMRC under the self-assessment regime and
for paying to the Company and/or the Employer (as appropriate) the amount of any
NICs due on this additional benefit which may also be recovered from you at any
time by any of the means referred to in Section 7 of the Enrollment Form
Agreement.


Joint Election. As a condition of your participation in the Plan and purchasing
Shares thereunder, you agree to accept any liability for secondary Class 1
National Insurance Contributions which may be payable by the Company and/or the
Employer with respect to the Taxable Event (“Employer NICs”). Without limitation
to the foregoing, you agree to execute a joint election with the Company or the
Employer, the form of such joint election being formally approved by HMRC (the
“Joint Election”), and any other required consents or elections as provided to
you by the Company or the Employer. You further agree to execute such other
joint elections as may be required between you and any successor to the Company
or the Employer.


If you do not enter into the NICs Joint Election prior to the first Purchase
Date, or if the Joint Election is revoked at any time by HMRC, you shall,
without any liability to the Company and/or the Employer, not be entitled to
purchase Shares.


For the purposes of this Agreement, the phrase “my country” refers to any
country whose laws and regulations apply to the participant during the relevant
time period, as determined by the Company at its sole discretion. I should speak
with my personal legal and tax advisor for more information as to which
countries this phrase may include, based on my specific circumstances.



--------------------------------------------------------------------------------







You further agree that the Company and/or the Employer may collect the Employer
NICs by any of the means set forth in Section 7 of the Enrollment Form
Agreement, as supplemented above.


UNITED STATES


There are no country-specific provisions.


For the purposes of this Agreement, the phrase “my country” refers to any
country whose laws and regulations apply to the participant during the relevant
time period, as determined by the Company at its sole discretion. I should speak
with my personal legal and tax advisor for more information as to which
countries this phrase may include, based on my specific circumstances.



--------------------------------------------------------------------------------






APPENDIX II


MAXIM INTEGRATED PRODUCTS, INC.


Quick Sale Program for Participants in India, Philippines and Thailand in the
2008 Employee Stock Purchase Plan (the “Plan”)


Morgan Stanley, LLC (“Morgan Stanley”) and Maxim Integrated Products, Inc. (the
“Company” or “Maxim”) offer participants in the Plan in India, the Philippines
and Thailand the opportunity to sell, through a Quick Sale Program (the
“Program”), all of their shares of Maxim common stock (“Shares”) purchased under
the Plan following each purchase period. You will be automatically enrolled in
the Program and your shares will be sold under the Program unless you opt-out or
withdraw by following the “Opt-Out Instructions” below.


If you do not opt-out of the Program, Morgan Stanley will automatically sell
your Shares as soon as they are available, which is expected to be 3-5 days
after each applicable Purchase Date as defined in the ESPP. Proceeds from the
sale of the Shares will be remitted to you via payroll, less applicable taxes,
on the next regular payroll date or the one thereafter. You do not need to take
further action in order to sell Shares purchased on future Purchase Dates. Such
Shares will automatically be sold for as long as you participate in the Program.


Opt-Out Instructions: Your participation in the Program shall remain in effect
unless and until you give clear, written instructions to terminate it by sending
an email to Edgar.Baghramyan@maximintegrated.com, with a copy to
Arlene.Schapira@maximintegrated.com, no later than 30 days before the next
Purchase Date under the Plan to permanently withdraw/opt-out of the Quick Sale
Program.


If you participate in the Program, then Morgan Stanley will charge you a
brokerage fee of USD $.03 per share for each of the Shares sold under the
Program. If you opt out and elect not to participate in the Program, you may
still sell your Shares, however, you will need to do so by logging onto your
account at www.benefitaccess.com or by contacting Morgan Stanley directly, in
which case Morgan Stanley will charge you a brokerage fee of (i) USD $.03 per
share for each of the Shares sold, or (ii) USD $25 (and a mandatory SEC fee of
$5), whichever is greater. In addition, if you elect to opt out and not
participate in the Program and you sell the Shares at a future date, Morgan
Stanley will charge you an additional USD $10 to receive the sale proceeds via a
check or USD $25 to receive the sale proceeds via a wire transfer.


You hereby authorize Morgan Stanley to sell on the NASDAQ Stock Exchange all
Shares purchased by you under the Plan following the purchase of Shares until
revoked in accordance with the “Opt Out Instructions” described above, as soon
as they are available. You hereby hold Morgan Stanley and the Company harmless
for the transactions made pursuant to the Program and understand that selling
these Shares assumes certain currency, timing and market risks.


You acknowledge that participation in the Program and the Plan automatically
terminates upon termination of employment from the Company (or its subsidiaries)
for any reason. Nothing contained herein obligates the Company from continuing
to offer the Plan or the Program, and the Company has the right, in its sole and
absolute discretion, to terminate the Plan or to terminate the Plan offering in
India, the Philippines and Thailand. All terms and conditions contained are
subject to the provisions contained in the Plan.


For the purposes of this Agreement, the phrase “my country” refers to any
country whose laws and regulations apply to the participant during the relevant
time period, as determined by the Company at its sole discretion. I should speak
with my personal legal and tax advisor for more information as to which
countries this phrase may include, based on my specific circumstances.

